DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Ex Parte Quayle 
2.	This application is in condition for allowance except for the following formal matters: 

3.	Claims 13-19 are objected to because of the following informalities:  
A) Applicant recites “towards each to rotate” in claim 13 line 10 and claim 19 line 2.  The recited limitation appears to be incomplete. It appears as if applicant intending to recite “each other”. 
B) Applicant recites “wherein rotatably disposing” in claim 14 line 1.  It appears as if this should be corrected to recite “wherein the rotatably disposing”, in order to provide proper antecedent basis.  Likewise claim 15 line 1 should recite “wherein the engaging”, claim 16 line 1 should recite “wherein the rotatably disposing”, claim 17 line 1 should recite “wherein the engaging”, claim 18 line 1 should recite “wherein the engaging”, and claim 19 line 1 should recite “wherein the moving”. 
C) Applicant recites the term “about -2 degrees and about -10” in claim 17. It appears as if the recited limitation of “about” should be removed. 

Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject	matter:  
Regarding to Claim 13, the prior art fails to disclose the method for removal of a spring clip from a nut plate comprising the steps of rotatably disposing an outer sleeve having a first grip tab around a portion of an inner sleeve having a second grip tab, the first and second grip tab being normally biased away from each other, engaging an outer surface of a first end of a spring clip using a first cleat disposed at an end of the inner sleeve and engaging an outer surface of a second end of the spring clip using a second cleat disposed at an end of the outer sleeve, and moving the first grip tab and second grip tab towards each other to rotate the inner sleeve relative to the outer sleeve to cause the first cleat 
combination with all other limitations set forth by applicant in the independent claim.  The closest prior art, Liu (US 8,276,252) teaches an apparatus having a member (20) having a first cleat (25) and a first grip tab (30) and an outer sleeve (10) having a second cleat (14) and second grip tab (14).  However, Liu fails to teach the member (20) being an inner sleeve and movement of the first grip tab and the second grip tab toward each other rotates the inner sleeve relative to the outer sleeve and causes the first cleat and second cleat to rotate towards each other to engage outer surfaces of the first and second ends of the spring clip and urge the first and second ends together to enable the spring clip to be removed from an assembled nut plate, in combination with all other limitations.  Wadsley (US 7,191,687) also teaches an apparatus having an inner sleeve (20) and outer sleeve (22), however, fails to disclose having a first and second cleat and movement of the first grip tab and the second grip tab toward each other rotating the inner sleeve relative to the outer sleeve and causes the first cleat and second cleat to rotate towards each other to engage outer surfaces of the first and second ends of the spring clip urging the first and second ends together to enable the spring clip to be removed from an assembled nut plate.  

Claims 14-20 are allowed (but claims 14-19 objected to) as a result of being dependent on an allowed (but objected to) claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726